                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

BISHNU RAUTH, M.D.,

       Plaintiff,

v.                                                                 Civ. No. 18-513 GJF/KRS

NEW MEXICO MEDICAL BOARD,

       Defendant.
                                         FINAL JUDGMENT

       In accordance with Federal Rule of Civil Procedure 58(a) and consistent with the “Order

Granting Stipulation of Dismissal” [ECF No. 42] filed by the Court on October 12, 2018, this Final

Judgment is entered and the above-captioned cause is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.




                                             ________________________________________
                                             THE HONORABLE GREGORY J. FOURATT
                                             UNITED STATES MAGISTRATE JUDGE
                                             Presiding by Consent
